                                                      


                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION
                                                 )
    HEATHER L. SAYGER,                           )
        Plaintiff,                               )       Civil Action No.: 3:18-cv-0244
                                                 )
               v.                                )       Judge Rose
                                                 )
    NANCY A. BERRYHILL,                          )       Magistrate Judge Ovington
    Acting Commissioner of Social Security,      )
          Defendant.                             )

                                               ORDER

          This cause coming before the Court on the motion and stipulation of the parties, due

notice having been given, and the Court being fully advised:

         The Court grants the parties’ Joint Motion for an Award of Attorney’s Fees Pursuant to

the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412, and awards Plaintiff $3,900.00 (three

thousand nine hundred dollars) in attorney fees, costs, and expenses. The award of attorney fees,

costs, and expenses will fully satisfy and settle any and all of Plaintiff’s claims under 28 U.S.C. §

2412 that may be payable in this case.

          Any fees paid belong to Plaintiff and can be offset to satisfy any pre-existing debt that

Plaintiff owes the United States, pursuant to the decision in Astrue v. Ratliff, 560 U.S. 586, 130

S.Ct. 2521 (2010). After the Court enters this award, if counsel for the parties can verify that

Plaintiff owes no pre-existing debt subject to offset, the Defendant agrees to direct that the award

be made payable to Plaintiff’s attorney pursuant to an EAJA assignment duly signed by Plaintiff.



Date: April 10, 2019                    *s/Thomas M. Rose_________

                                        Judge Thomas M. Rose




 
